Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


In the Matter of J.F.B., a Juvenile                   Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-22-00056-CV                                    J01782). Memorandum Opinion delivered
                                                      by Justice van Cleef, Chief Justice Morriss
                                                      and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED SEPTEMBER 14, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk